Case 1:19-cr-00104-DAD-BAM Document 41 Filed 03/31/21 Page 1 of 7
Case 1:19-cr-00104-DAD-BAM Document 41 Filed 03/31/21 Page 2 of 7
Case 1:19-cr-00104-DAD-BAM Document 41 Filed 03/31/21 Page 3 of 7
Case 1:19-cr-00104-DAD-BAM Document 41 Filed 03/31/21 Page 4 of 7
        Case 1:19-cr-00104-DAD-BAM Document 41 Filed 03/31/21 Page 5 of 7




      sealing order as to that report in this case so that the court can be provided
 1
      with full and complete information as to her mental impairment, while at the
 2
      same time maintaining ·a reasonable level of confidcntiaJ i ty as to the content
 3
      as the law intends. This information can be significant evidence of
 4
      mitigation.
 5
 6 r declare the above facts to be true and correct under penalty of perjury.
                 -""' ,,,Yl--vr
 7 Executed this�--· <day of ltarch 2021 in Vancouver, Washington.

 8
 9
                                                                     ate
 10

 11
 12
13
14                            PROroSFD SEALING ORDER
15         GOOD CAUSE having been shown by the request of Gary Huss for
16 a sealing order pursuant to Rule 141 (c)(2)(i) of the local rules of this
17 court, and applicable law. and notice having been given, the report of Dr.
18 Hovsepian attached as exhibit A to the application is ordered scaled for the
19 purpose of the sentencing hearing of Tonya Tate, and until further order of
20 the court.
21
22         Dated: March 31, 2021
23

24
25
26
27
28
Case 1:19-cr-00104-DAD-BAM Document 41 Filed 03/31/21 Page 6 of 7
Case 1:19-cr-00104-DAD-BAM Document 41 Filed 03/31/21 Page 7 of 7
